Smith, Judge.
The judgment from which Lowe appeals was entered on October 4, 1978, and Lowe filed his notice of appeal on November 14, 1978. "The proper and timely filing of a notice of appeal is an absolute requirement to confer jurisdiction upon the appellate court... [T]he burden is on the party desiring to take the appeal to determine when the judgment is filed in the trial court, and the burden is on the party desiring to appeal to file his notice of appeal within the 30-day period or within a duly authorized extension of the 30-day period. This court does not have jurisdiction to review the judgment sought to be appealed because of the failure to confer jurisdiction upon this court pursuant to the Appellate Practice Act. Therefore, the judgment below stands as rendered by the trial court.” Jordan v. Caldwell, 229 Ga. 343, 344 (191 SE2d 530) (1972). See also McEver v. State, 141 Ga. App. 429 (233 SE2d 504) (1977); Pittman v. State, 229 Ga. 656 (193 SE2d 820) (1972); and Brown v. State, 236 Ga. 333 (223 SE2d 642) (1976).

Appeal dismissed.


Quillian, P. J., and Birdsong, J., concur.

Submitted March 12, 1979 —
Decided April 24, 1979.
Hester & Hester, Frank B. Hester, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Isaac Jenrette, Assistant District Attorneys, for appellee.